 In the Matter of AMERICAN MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, GREATER NEW YORK JOINT BOARD,C. I. O.Case No. 2-R-6168.-Decided May 27, 1946Mr. Daniel G. Connally,of Brooklyn, N. Y., for the Company.Mr. James Lipsig,of New York City, for the C. I. O.Mr. Louis Waldman,byMr. Hyman Waldman,of New York City,for Local 1702.Mr. Henry C Wallace,of Brooklyn, N. Y., for Local976-4.Mr.Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Textile Workers Union ofAmerica,Greater New York JointBoard, C.I.0., herein called theC. I. 0., alleging that a question affecting commerce had arisen concern-ing the representation of employees of American Manufacturing Com-pany, Brooklyn, New York,hereincalled theCompany,theNationalLabor Relations Board provided for an appropriate hearing upon duenotice beforeWilliam T.Little,Trial Examiner.The hearing was heldatNewYork City,on April 9 and17, 1946. The Company, the CIO,International Longshoremen'sAssociation,Local 1702,A. F. L., hereincalledLocal 1702, and International Longshoremen'sAssociation,Ma-rineWarehouse Local976-4,herein calledLocal 976-4,appeared andparticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues. At the hearing the Company moved to dismiss theamended petition.For reasons stated in Section III,infra,themotionishereby denied. The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.The Company's re-quest for oral argument is hereby denied.68 N. L. R. B., No. 36.304 AMERICAN MANUFACTURING COMPANY305Upon theentire record in the case,the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmel 'can Manufacturing Company, a Massachusetts corporation en-gaged in the distribution and sale of rope twine and allied products,maintains factories and offices in various States of the United States.This proceeding concerns only the Company's Brooklyn, New York,plant.Annually, the Company purchases raw materials valued in excessof $1,000,000, approximately 50 percent of which is shipped to theBrooklyn plant from points outside the State of New York. Annually,the Company's Brooklyn plant sells finished products valuedin excessof $1,000,000, approximately 50 percent of which is shipped to pointsoutside the State of New York.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, Greater New York Joint Board,isa labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.InternationalLongshoremen's Association, Local 1702 and MarineWarehouse Local 976-4, are labororganizationsaffiliated with the Amer-ican Federation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. as theexclusive bargaining representative of certain of its employees until theC. I. O. has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate.''The Field Examinerreportedthat the C.I.O. submitted authorization cards bearing thenames of 135 employees listed on'the Company'spay roll of February 15, 1946. There areapproximately 414 employees in the unit alleged by the C. I. O. to be appropriate.Local 976-4 submittedauthorization cards bearing the names of 11 employees listed on theCompany's pay roll of February 15, 1946. There areapproximately 11 employees in the unitof shippingroom employees alleged by Local 976-4 to be appropriate.At the hearingon April 9, Local1702 submitted 60 cards, of which 10 designated Local1702, 17 designatedInternational Longshoremen'sAssociation and its subordinate Local Union 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees employed by the Company at itsBrooklyn,New York, plant, including watchmen and shipping roomemployees, but excluding office and clerical employees, engineers, fore-men, assistant foremen, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action,-con-stitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerningrepresentation which hasarisen beresolved byan electionby secret ballot among employees inthe appropriateunitwho were employed during the pay-roll periodNo. 23959,21 were applications for membership in the A. F. of L. and Federal Labor UnionNo. 23959, and 12 were applications for membership in the A. F. of L and an unnumberedFederal labor union. At the hearing on April 17, Local 1702 submitted 29 additional cardsdesignating an unnumbered local of the International Longshoremen'sAssociation.All cardssubmitted by Local 1702 bore signatuies of employees listed on the Company's pay roll ofFebruary 15, 1946.In support of the motion to dismiss,the Company contends that the C. I O. has failed toprove substantial representation among the employees it seeks, and that in its amendedpetition it erroneously stated that there were 275 employees in the alleged appropriate unit,whereas the record clearly shows that there are 414 employees in this unit In its brief theCompany urges that the Trial Examiner erred in rejecting its offer to produce original signa-tures for the purpose of comparing these signatures with those on the cards submitted by thecontending labor organizations.We are of the opinion that verification of the signatures wasnot necessary and that the C I. O. has submitted proof of substantial representation amongthe employees it seeks.As we have frequently stated, "The report of a Board agent withrespect to a claim of authorization for purposes of representation is taken, not as proof of theprecise number of employees who desire to be represented by a labor organization,but ratherto protect the Company and the Board from unfounded claims by such organizations and togive reasonable assurance that a substantial number of employees desire to be so represented."SeeMatter of Amos Thompson Corporation,49 N. L. R. B. 423.Furthermore,"submission ofcards is an administrative expedient adopted by the Board to determinefor itselfwhether or nota question concerning representation has arisen It is a part of the Board's investigatoryprocedure"""Matter of Buffalo Arms Corporation,57 N. LR B 1560.Moreover, we find nomerit in the Company's contention that the amended petition should be dismissed because theC. I. O. erroneously stated that there are 275 employees in'the unit it seeks, whereas,in fact,there are 414 employees therein.2The Company,C. I. 0., and Local 1702, agree to the appropriateness of the above unitLocal 976.4,which sought a unit comprised of employees in the shipping room, stated on therecord that it desired to withdraw from the proceedings if Local 1702 were accorded a placeon the ballot.Since Local 1702 will be permitted to participate in the election hereinafterdirected, we have considered Local 976-4's unit contention as withdrawn AMERICAN MANUFACTURING COMPANY307immediately proceeding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction .3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Manu-facturing Company, Brooklyn, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStateswho present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Textile WorkersUnion of America, C. I. 0., or by International Longshoremen's3The Company and the C. I. 0 object to the intervention of Local 1702 and according ita place on the ballot, insisting that only 10 employees actually designated Local1702,and,therefore, its interest is insufficient. (See footnote 1, supra.) It is apparent that all the cardssubmitted by Local 1702 were the result of a concerted organizational drive under the auspicesof the American Federation of Labor, in which Federal Labor Union No. 23959 participated.Indeed, Federal Labor Union No. 23959 would appear to be Local 1702's predecessor in thisdriveBut even assuming that Local 1702 had submitted only the 10 authorization cards whichspecifically designated it, this showing would be sufficient for the purpose of intervention andgranting it a place on the ballot. Although an intervening union must disclose an interest inorder to be granted a place on the ballot, it need not evidence the substantial showing requiredof the petitioning union. SeeMatter of Elgin National Watch Company,56 N L R B 30.The C. I. O. also urges that Local 1702 should have been denied the right to intervenebecause it was guilty of lathes in delaying its submission of proof of interest until the time ofthe hearing. However, we have specifically held that an intervenor may submit proof of interesteither to the Regional Director in advance of hearing or to the Trial Examiner at the hearing.SeeMatter ofAmericanWoolen Company,32N L. R B. 1. In the instant case, proof ofinterestwas submitted by Local 1702 to the Trial Examiner at the hearing, and its motionto intervene was not untimely.The C. I. O. has requested that it appear on the ballot as "Textile Workers Union ofAmerica, C. I. 0 " The request is hereby granted. However, if the C. I. O. is chosen by theemployees in the appropriate unit as the bargaining representative, it will be certified as itsname appears in Section II,infra.In view of its statement on the record, Local 976-4 willnot beplaced upon the ballot.696966-46-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation, Local 1702, A. F. L., for thepurposes of collective bargain-ing, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.